Exhibit 2d CNL Client Services Toll-Free (866) 650-0650 Fax (877) 694-1116 SUBSCRIPTION AGREEMENT for Corporate Capital Trust, Inc. (referred to herein as the “Company”) SECOND OFFERING EFFECTIVE [DATE] one Investment (select one) Brokerage Investment Advisory and Other Net of Commission Investment Subscription Amount $ Subscription Amount $ o Net of Commission Purchase* *By a Financial Advisor on his/her own behalf. o Wrap Fee Agreement at your Broker/Dealer** **Not all broker-dealers are eligible for advisory business; please confirm with the Managing Dealer. o Registered Investment Adviser For delivery and wire instructions, please see Section Seven. two Investor Information (please print) Name of Investor/Trustee Social Security or Tax ID Number Name of Co-Investor/Trustee (if applicable) Social Security or Tax ID Number Street Address (required) Email Address City State Zip Code Daytime Phone Number Evening Phone Number Optional Mailing Address City State Zip Code Citizenship (select one) o U.S. citizen o Resident Alien o U.S. citizen residing outside the U.S. Country: Custodian Information (if applicable) Name Tax ID Number Address Custodian/Brokerage Acct. Number City State Zip Code Rev 092813• Page1of 4 three Form of Ownership (select one) The information provided in Section Three must be compliant with IRS Form W-9 and related instructions. Please refer to www.IRS.gov for form W-9.
